LATTIMORE, Judge.
Conviction for assault to murder; punishment, three years in the penitentiary.
There is no brief on file for the appellant, nor are there any bills of exceptions in the record. The facts sufficiently show that appellant and her husband were separated, and that she went to the place where he lived, called him out and tried to get him to go back and live with her, and that he refused, telling her that they had tried it three or four times, and it resulted in nothing but arguments and fights, and he would not go back. After talking ten or fifteen minutes, upon the husband’s refusal to live with appellant, she asked him to take her home, ,and when he turned to go in the house to get his coat and hat she pulled a pistol from her coat pocket and shot him. As a result of the shot he lost a leg. We see no necessity for further discussion of the facts.
The judgment will be affirmed.

Affirmed.